Citation Nr: 1742404	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-39 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Tara R. Goffney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.  He died in May 2004.  The Appellant is his surviving spouse.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In April 2012, the Appellant testified at a hearing before a Veterans Law Judge who is no longer with the Board.  In June 2016, the Board notified the Appellant of her right to another hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  The Appellant submitted a written statement later that month declining a second hearing.  


FINDING OF FACT

The Veteran's cause of death is related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. § 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue at hand is entitlement to service connection for the Veteran's cause of death.  To warrant service connection for the Veteran's cause of death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There is both positive evidence that weighs in favor of this claim and negative evidence that weighs against this claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board finds after resolving all reasonable doubt in favor of the Appellant, entitlement to service connection for the Veteran's cause of death is warranted based on the particular facts of this case.  Accordingly, entitlement to service connection for the Veteran's cause of death is granted.  See Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).


ORDER

Entitlement to service connection for the Veteran's cause of death is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


